Citation Nr: 0702605	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  03-33 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial compensable rating for right 
retropatellar pain syndrome prior to September 30, 2004, and 
an initial rating higher than 10 percent from September 30, 
2004.  

2. Entitlement to an initial compensable rating for left 
retropatellar pain syndrome prior to September 30, 2004, and 
an initial rating higher than 10 percent from September 30, 
2004. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1997 to March 2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2003 of a Department 
of Veterans Affairs (VA) Regional Office (RO), granting 
service connection for right and left knee disabilities and 
the assignment of an initial noncompensable rating for each 
knee.  During the appeal, the RO increased the rating for 
each knee to 10 percent under Diagnostic Code 5260 
(limitation of flexion), effective from September 30, 2004. 

In May 2006, the case was remanded for further evidentiary 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1. Prior to September 30, 2004, the right retropatellar pain 
syndrome was manifested by pain and essentially full flexion 
and extension. 

2. Since September 30, 2004, the right retropatellar pain 
syndrome is manifested by pain and flexion limited to 105 
degrees and normal extension. 

3. Prior to September 30, 2004, the left retropatellar pain 
syndrome was manifested by pain and essentially full range of 
knee flexion and extension. 

4. Since September 30, 2004, the left retropatellar pain 
syndrome is manifested by pain and flexion limited to 110 
degrees and normal extension. 




CONCLUSIONS OF LAW

1. Prior to September 30, 2004, the criteria for an initial 
compensable rating for right retropatellar pain syndrome were 
not met, and since September 30, 2004, the criteria for a 
rating higher than 10 percent have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. Part 4, Diagnostic 
Codes 5260, 5261 (2006).

2. Prior to September 30, 2004, the criteria for an initial 
compensable rating for left retropatellar pain syndrome were 
not met, and since September 30, 2004, the criteria for a 
rating higher than 10 percent have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. Part 4, Diagnostic 
Codes 5260, 5261 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the veteran with post-adjudication VCAA 
notice by letter, dated in June 2006.  The notice included 
the type of evidence needed to substantiate the current 
claims for increase.  In the notice the veteran was informed 
that VA would obtain VA records and records from other 
Federal agencies and that she could submit private medical 
records or authorize VA to obtain the records on her behalf. 
She was also informed that she could submit evidence in her 
possession.  The notice included the degree of disability and 
the general provision for the effective date of the claims. 

While the VCAA notice came after to the initial adjudication, 
the timing of the notice did not comply with the requirement 
that the notice must precede the adjudication. However, any 
procedural defect was cured without prejudice to the veteran 
because she had a meaningful opportunity to participate 
effectively in the processing of the claims as she had the 
opportunity to submit additional argument and evidence 
following the content-complying notice.  The claims were then 
readjudicated as evidenced by the supplemental statement of 
the case in August 2006.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed.Cir. 
2006). 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 . 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has afforded the veteran 
several VA examinations to evaluate her knee complaints.  In 
June 2006, the veteran indicated that she had no additional 
evidence to submit.  As there is no indication of the 
existence of additional evidence to substantiate the claims, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Evidence

On VA examination in June 2003, the veteran complained of 
intermittent pain in each knee according to her activity, 
especially going up and down stairs.  The pertinent findings 
were flexion to 130 degrees and extension to 0 degrees in 
each knee without pain.  There was no joint instability and 
X-rays were normal.  

On VA examination in September 2003, the veteran complained 
of pain in each knee, particularly going up and down stairs.  
The pertinent findings were flexion to 130 or 140 degrees and 
extension to 0 degrees in each knee without pain.  There was 
no joint instability. 

Private medical records, dated 2004, disclose that X-rays of 
the knees in June 2004 were normal and an MRI in August 2004 
revealed no bony or ligament abnormality.  The pertinent 
finding was effusion in each knee. 

On VA examination in September 2004, the veteran complained 
of knee pain that occurred weekly and lasted 3-4 days, 
especially while climbing stairs.  The pertinent findings 
were right flexion to 110 degrees with pain at 105 degrees 
and extension was to 0 degrees, and left flexion to 140 
degrees with pain and extension to 0 degrees.  

On VA examination in August 2006, the veteran complained of 
knee pain, which was worse on the left side.  She described 
the pain as a bilateral aching that sometimes became sharp 
pain with activity, particularly with high impact activities 
such as running and navigating stairs.  It was noted that 
there were no incapacitating flare-ups of knee pain and that 
she wore a brace on the left knee.  Flexion of the right knee 
was to 130 degrees and extension was to 0 degrees of 
extension without pain.  For the left knee, flexion was from 
110 degrees to 130 degrees with pain beginning at 110 
degrees.  Extension on the left knee was to 0 degrees.  
Repeated motion and resisted motion led to the same result 
with no additional limitation.  Both knees were described as 
stable with no instability and there was no laxity in the 
knee ligaments.   

Law and Regulations

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Functional impairment due to pain or painful motion is a 
factor in evaluating the severity of a musculoskeletal 
disability.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

Normal knee motion is from zero degrees of extension to 140 
degrees of flexion. 38 C.F.R. § 4.71, Plate II (2005). 

Diagnostic Code 5260 addresses limitation of flexion of the 
knee, and provides a zero percent rating for flexion limited 
to 60 degrees, a 10 percent rating for flexion limited to 45 
degrees, a 20 percent rating for flexion limited to 30 
degrees, and a 30 percent rating for flexion limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 addresses limitation of extension of the 
knee, and provides a zero percent rating for extension 
limited to 5 degrees, a 10 percent rating for extension 
limited to 10 degrees, a 20 percent rating for extension 
limited to 15 degrees, and a 30 percent rating for extension 
limited to 20 degrees.  

Legal Analysis

The right and left knee disabilities were initially assigned 
noncompensable ratings, following the initial grant of 
service connection in the rating decision in June 2003.  In a 
rating decision in October 2004, the RO increased the rating 
for each knee to 10 percent under Diagnostic Code 5260, 
effective from September 30, 2004.  

Since the veteran disagreed with the initial ratings 
following the initial grants of service connection, the Board 
will consider whether separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  Fenderson v. West, 12 Vet. App. 
119 (1999).       

As for rating the right and left knees prior to September 30, 
2004, the criterion for the next higher rating, 10 percent, 
under Diagnostic Code 5260, is flexion limited to 45 degrees.  
On VA examinations in June and September 2003, right and left 
knee flexion were to 130 degrees without pain.  Even with 
consideration of the veteran's complaints of pain, flexion to 
130 degrees does not more nearly approximate flexion limited 
to 45 degrees.  For this reason, the criterion for a 
compensable rating under Diagnostic Code 5260 prior to 
September 30, 2004, for either knee had not been met.  

As for the criterion for a separate rating based on 
limitation of extension under Diagnostic Code 5261, as 
extension was to 0 degrees for each knee, which is normal, 
and as extension was not limited to 10 degrees for either 
knee, a compensable rating based on limitation of extension 
had not been met. 



As for rating the right and left knees since September 30, 
2004, under Diagnostic Code 5260, the criterion for the next 
higher rating, 20 percent, is flexion limited to 30 degrees.  
Under Diagnostic Code 5261, limitation of extension to 10 
degrees warrants a 10 percent rating. 

Based on the findings of the VA examination in September 
2004, right flexion was to 110 degrees with pain at 105 
degrees and extension was to 0 degrees, and left flexion was 
to 140 degrees with pain and extension to 0 degrees.  On VA 
examination in August 2006, flexion of the right knee was to 
130 degrees and extension was to 0 degrees of extension 
without pain.  Left flexion was from 110 degrees to 130 
degrees with pain beginning at 110 degrees.  Extension on the 
left knee was to 0 degrees.

Without evidence of flexion limited to 30 degrees or 
extension limited 10 degrees, the criterion for higher rating 
under Diagnostic Code 5260 or the criterion for a separate 
rating under Diagnostic Code 5261 for either knee since 
September 30,2004, have not been met. 

As neither instability nor arthritis has been adjudicated as 
part of the veteran's service-connected disabilities, 
consideration of a separate rating for either knee 
instability under Diagnostic Code 5257 or arthritis under 
Diagnostic Code 5003 is not warranted. 

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt standard of proof does not apply.         






ORDER

An initial compensable rating for right retropatellar pain 
syndrome prior to September 30, 2004, and an initial rating 
higher than 10 percent from September 30, 2004, is denied. 

An initial compensable rating for left retropatellar pain 
syndrome prior to September 30, 2004, and an initial rating 
higher than 10 percent from September 30, 2004, is denied. 


____________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


